 
 
I 
108th CONGRESS
2d Session
H. R. 3906 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mrs. Miller of Michigan (for herself and Mr. Knollenberg) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Ukraine. 
 
 
1.Termination of application of title IV of the Trade Act of 1974 to Ukraine 
(a)Presidential determinations and extensions of nondiscriminatory treatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may— 
(1)determine that such title should no longer apply to Ukraine; and 
(2)after making a determination under paragraph (1) with respect to Ukraine, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of that country. 
(b)Termination of application of title IVOn and after the effective date of the extension under subsection (a)(2) of nondiscriminatory treatment to the products of Ukraine, chapter 1 of title IV of the Trade Act of 1974 shall cease to apply to that country.  
 
